Citation Nr: 1618594	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  08-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to April 28, 1999, for a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to March 1985.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The February 2006 rating decision implemented the Board's December 2005 grant of an effective date of April 28, 1999, for the assignment of a 70 percent disability rating for schizophrenia.  In the same decision, the RO also granted an earlier effective date of April 28, 1999, for TDIU.  

The Board denied the Veteran's claim in July 2012.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, and the Court granted the parties' December 2013 Joint Motion for Remand, vacated the Board's July 2012 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In June 2014, the Board remanded this case for further development.  That development has been completed.


FINDINGS OF FACT

1.  VA received a claim for an increased rating for service-connected schizophrenia on March 16, 2000. 

2.  Prior to April 28, 1999, there was no unadjudicated claim, formal or informal, for TDIU.  

3.  It is not factually ascertainable that the Veteran's service-connected disabilities made him unable to secure or follow a substantially gainful occupation in the one-year period prior to the receipt of the claim for increase on March 16, 2000.  





CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 1999, for TDIU are not met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).  38 C.F.R. § 3.157 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

After the claim was initially adjudicated, letters dated in March 2006 and September 2007 satisfied the duty to notify.  The claim was readjudicated in a September 2008 statement of the case and September 2014 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All evidence relevant to the Veteran's claim has been secured.  Determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Because of the nature of the earlier effective date claim, which is largely based on historical records, VA has not conducted a contemporaneous medical inquiry.  38 USCA § 5103A (d) (West 2014).  The Board must determine whether a retrospective opinion is needed on case by case basis.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, there is no need to develop medical evidence through a retrospective opinion because there is not a lack of medical evidence for the relevant time period.  Chotta v. Peake, 22 Vet.App. 80 (2008); Vigil v. Peake, 22 Vet.App. 63 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been provided a meaningful opportunity to participate effectively in the processing of the claim, to include the opportunity to present pertinent evidence.  

Earlier Effective Date

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).

The proper effective date for an award based on receipt of new and material evidence other than service records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i) (West 2014); 38 C.F.R. §§ 3.400(q), (r) (2015).  When evidence, other than service records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been made.  38 C.F.R. § 3.400(q)(1) (2015).

Prior to March 24, 2015, a claim was a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.155 (2015).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155 (2015).  The benefit sought must be identified, though it need not be specific.  Servello v. Derwinski, 3 Vet. App. 196 (1992).  Further, a report of examination or hospitalization may constitute an informal claim.  38 C.F.R. § 3.157 (b)(1) (2015).  However, the mere existence of medical records generally cannot be construed as an informal claim.  Rather, there must be some intent by the claimant to apply for a benefit.  Criswell v. Nicholson, 20 Vet. App.501 (2006).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this case, the percentage criteria for consideration of TDIU were first met on April 28, 1999.  Because the Board finds that no claim was filed prior to April 28, 1999, remand for referral to the Director of the Compensation Service for extraschedular consideration will not be necessary.  

A March 1987 rating decision granted service connection for schizophrenia and assigned an initial 50 percent rating.  The 50 percent rating was later continued in a July 1991 rating decision.  The Veteran did not submit any notice of disagreement or new and material evidence within one year of the promulgation of that decision.  Buie v. Shinseki, 24 Vet. App. 242 (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the July 1991 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

Following the July 1991 rating decision, the earliest records pertaining to the severity of the Veteran's service-connected disabilities were from January 12, 1999.  On that date, he and his wife reported to the emergency room at a VA medical facility for a medical problem.  He also reported that he heard voices and stated that he wanted to resume taking medication.  His wife stated that the Veteran was not having psychiatric problems at home.  She stated that in October 1998, he got in an argument with his 16 year old son and put his fist through their television, but that he had never been physically violent with a person.  She noted that he reported hearing voices in October 1998, and was advised to go on medication, but he refused.  He complained of paranoia.  He was tearful, sad, and had a flat affect, but was cooperative.  He had a perceptual disorder, auditory hallucinations, impaired memory, and limited insight.  However, while at the emergency room, the Veteran did not have suicidal or homicidal ideation and was not psychotic.  Therefore, the physician concluded that there was no need to hold the Veteran against his will.  

On January 13, 1999, the Veteran reported to a VA social worker that he was not dangerous to himself or others.  He stated that his medication made him tired.  He stated that he heard voices.  He was not acutely psychotic.  His medication was changed.  

On February 8, 1999, the Veteran stated that his new medication was helpful, and he was alert and pleasant at the appointment.  

On March 3, 1999, the Veteran's medication was increased from 5 milligrams to 10 milligrams.  His symptoms of sleep disturbance and auditory hallucinations continued to be present, but the Veteran stated that they were less severe on medication.  He was alert and pleasant.  

On March 5, 1999, the Veteran received counseling.  He had a history of auditory hallucinations with periods of marked anxiety, depression, agitation, and sleep disturbance.  He stated that his wife and sons were supportive and understanding.  He felt that he was coping well.  

On March 16, 2000, the Veteran filed a claim for an increased rating for schizophrenia.  A February 2001 rating decision granted a 70 percent rating for schizophrenia and TDIU, effective date March 16, 2000.  In December 2005, the Board granted an effective date of April 28, 1999, for the 70 percent rating for schizophrenia.  The RO implanted the Board's grant of an increased rating in a February 2006 rating decision.  The same rating decision granted an effective date of April 28, 1999, for TDIU.  

Prior to April 28, 1999, the Veteran's service-connected disabilities were schizophrenia, rated 50 percent; and a left inguinal hernia, rated 0 percent.  His combined service-connected disability rating was 50 percent.  

The earliest claim for an increased rating since the July 1991 final rating decision was received on March 16, 2000.  The record does not show any communication from the Veteran, either formal or informal, indicating intent to apply for an increase before March 16, 2000.  

With regard to the VA treatment records from January 1999 to March 1999, once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b) (2015); Servello v. Derwinski, 3 Vet. App. 196 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b) (2014).  When the evidence is from a private physician, the date of receipt of that evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b) (2014).  

A report of examination or hospitalization should indicate that a Veteran's service-connected disability worsened since the time it was last rated.  Moreover, the term report of examination implies that the medical record in question must describe the results of a specific, particular examination.  A letter may qualify if it was generated in connection with any particular VA medical examination.  Other considerations include whether the letter relates the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation, rather than presenting a very short summation of the Veteran's general condition, as the physician had observed it over time.  38 C.F.R. § 3.157(b) (2015); Massie v. Shinseki, 25 Vet. App. 123 (2011).  In this case, the VA treatment records from January 1999 to March 1999 do not shows actual examinations, and instead show summaries of the Veteran's general condition when he reported to the emergency room for a problem unrelated to schizophrenia and subsequent discussion of his general condition at later appointments.  Therefore, the Board finds that they do not meet the regulatory requirement of a report of examination or hospitalization for the disability in question and are not informal claims for increased benefits.  

As the earliest claim for increase was received on March 16, 2000, the earliest effective date can be no earlier than March 16, 1999, if it was factually ascertainable that a TDIU was warranted under 38 C.F.R. § 4.16(b).  In this case, the date of the last entry for psychiatric treatment was March 5, 1999, before the date of March 16, 1999, and the next date was April 28, 1999.  Therefore, the Board need not reach the question whether it was factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation on an extraschedular basis.  

The Board notes that the Veteran has challenged the adequacy of the January 1987 VA examination used to establish service connection for schizophrenia and the application of the law to the facts in the March 1987 rating decision.  However, these arguments need not be addressed as the Board has found that no formal or informal claim was received following the July 1991 denial, including by the VA treatment records from January 1999 to March 1999.  

Accordingly, the Board finds that an effective date earlier than April 28, 1999, for TDIU is not warranted.  The preponderance of the evidence of record weighs against the claim and therefore the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than April 28, 1999, for TDIU is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


